UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 EOS INC. (Exact name of registrant as specified in its charter) Nevada 30-0873246 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 519, 5F, No. 372, Linsen N. Road
